Citation Nr: 1419722	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  13-03 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased initial evaluation for irritable bowel syndrome, currently evaluated as 30 percent disabling.

2. Entitlement to an increased initial evaluation for degenerative joint and disc disease of the cervical spine, status post discectomy at the C5-C6 level with fusion and encroachment on the left, currently evaluated as 20 percent disabling.

3. Entitlement to an increased initial evaluation for an adjustment disorder with mixed anxiety and depression, currently evaluated as 10 percent disabling.

4. Entitlement to an increased initial evaluation for bilateral knee arthritis, currently evaluated as 10 percent disabling.

5. Entitlement to an increased initial evaluation for degenerative arthritis and degenerative disc disease of the lumbar spine, currently evaluated as 10 percent disabling.

6. Entitlement to an increased initial evaluation for degenerative joint disease of the left shoulder, currently evaluated as 10 percent disabling.

7. Entitlement to an increased initial evaluation for headaches as secondary to the Veteran's service connected cervical spine disability, currently evaluated as 10 percent disabling.

8. Entitlement to an increased initial evaluation for allergic rhinitis, currently evaluated as noncompensably disabling.

9. Entitlement to an increased initial evaluation for hypertension, currently evaluated as noncompensably disabling.

10. Entitlement to service connection for high cholesterol.

11. Entitlement to service connection for a dental disability.

12. Entitlement to a total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Esq.


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to July 1996, and from October 2006 to April 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied the Veteran's claims for high cholesterol and a dental disability, and granted the Veteran's other claims.  The Veteran disputes the denial of the high cholesterol and dental claims, and the amount assigned for all other issues on appeal.  A TDIU claim was found to be implied and was denied in a December 2012 Statement of the Case, and is also before the Board at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

All of these issues, with the exception of entitlement to service connection for high cholesterol, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Elevated cholesterol (i.e., hypercholesterolemia and hyperlipidemia) constitutes a laboratory finding and is not a disease or disability for which VA benefits can be granted.


CONCLUSION OF LAW
	
Service connection for elevated cholesterol is not established.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013); 61 Fed. Reg. 20.440, 20,445 (May 7, 1996).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board has reviewed both the Veteran's virtual, and physical, file in adjudication of this claim.

With respect to the Veteran's claim, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the appellant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.   However, the Board points out that, as noted in detail below, the sole issue here is a matter of law, and the facts are not in dispute as to that issue, and the remainder of the Veteran's claims are being remanded.  Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  Cf. FED R. CIV. P. 12(b)(6) (failure to state a claim upon which relief can be granted).  Thus, the Board finds any further discussion of the VCAA to be moot.  However, the Board points out, as to the claim being decided now, that the Veteran was provided with multiple VCAA letters on this issue, and ample opportunity to respond, and multiple pre discharge VA examinations in October 2010.  Therefore, the Board finds no further duty exists to assist the Veteran, as to the sole issue being decided now.

The Veteran asserts that his elevated cholesterol was incurred during his active military service.

Regarding the first element of service connection (i.e., a current diagnosis), the medical evidence of record does not document that the Veteran has a current diagnosis of a disorder pertaining to his elevated cholesterol. The VA treatment records contain diagnoses of hyperlipidemia and hypercholesterolemia.  The treatment records do not contain any other pertinent diagnoses related to the Veteran's elevated cholesterol.  The Veteran's elevated cholesterol has not been attributed by a medical professional to an underlying disability such as a heart disorder, kidney disorder, or diabetes.  

Thus, the elevated cholesterol (i.e., hypercholesterolemia and hyperlipidemia) are laboratory findings and are not disabilities for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445  (May 7, 1996) (noting that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities, and, therefore, not appropriate entities for the rating schedule). While elevated cholesterol may be evidence of an underlying disorder or may later cause a disorder, service connection may not be granted for a laboratory finding without evidence of a disorder manifested by elevated cholesterol. See Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

Under the applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions. 38 C.F.R. § 4.1  (2012); see Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  Thus, a symptom, without a diagnosed or identifiable underlying malady or disorder, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The requirement that a current disorder be present is satisfied when a claimant has a disorder at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007). In this case, a clinical diagnosis of a disorder related to the Veteran's elevated cholesterol has not been of record since the service connection claim was initially filed. 

In the absence of proof of a present disorder (and, if so, of a nexus between that disorder and the active military service), there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, 3 Vet. App. at 225.  This principle has been repeatedly reaffirmed by the United States Court of Appeals for the Federal Circuit  (Federal Circuit), which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Accordingly, service connection for elevated cholesterol is not warranted because the Veteran has not satisfied the first requirement of service connection, i.e., a current diagnosis.  See 38 C.F.R. §§ 3.303 , 3.304 (2012); see again Gilpin, 155 F.3d at 1353; Brammer, 3 Vet. App. at 225. 

In forming this opinion, the Board has considered the Veteran's lay statements. However, attributing elevated cholesterol tests to an underlying disorder is not readily amenable to mere lay diagnosis.  See Davidson, 581 F.3d at 1313; Jandreau, 492 F.3d at 1372; Barr, 21 Vet. App. at 303; see also 38 C.F.R. § 3.159(a)(1), (a)(2).  There has to be supporting medical evidence.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating that medical evidence was needed to support a claim for rheumatic heart disease).  Here, the medical evidence of record only refutes the Veteran's claim, and does not support a finding that he currently suffers from an underlying disorder attributable to his elevated cholesterol.

In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim of entitlement to service connection for elevated cholesterol, that doctrine does not apply. 38 U.S.C.A. § 5107(b).  The claim must be denied.


ORDER


The claim for service connection for elevated cholesterol is denied.


REMAND

As to the rest of the Veteran's claims on appeal, a remand is warranted for outstanding relevant evidence that hasn't been associated with the Veteran's claims file.  Specifically, the Board notes that the Veteran's representative, in several recent statements, indicated that the Veteran had recently had a Social Security Administration disability hearing, in February 2012, and that, while the Veteran did not have a written decision yet, an Administrative Law Judge with the Social Security Administration had indicated that the Veteran was disabled from April 17, 2011.

There are some Social Security records associated with the claims file, on CD, but it does not appear that this records were sent any later than December 2011.  Therefore, as the Veteran's representative has notified The Board that the Veteran had a Social Security Administration hearing in February 2012, it appears that there are relevant outstanding records from the Social Security Administration that have yet to be associated with the claims file.  As such, the Board finds that these issues must be remanded in order that these records may be associated with the claims file.

In addition, it appears that the RO last obtained VA treatment records from the Veteran in 2011.  Again, subsequent to the Statement of the Case being issued in December 2012, the Veteran's representative sent several letters with more recent VA treatment records requesting that they be considered in adjudication of the Veteran's claim, and without a waiver of RO consideration.  Not only must this evidence be considered therefore by the RO in the first instance, but it indicates that the Veteran has undergone recent relevant treatment at the RO.  A review of the Veteran's physical and virtual files shows that the RO has associated with the Veteran's claims file no records more recent than 2011.  As such, the Board finds that it must also remand this case in order that relevant treatment records from the VA from 2011 to the present may be associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The RO shall contact the Veteran and request that he provide the names and addresses of any health care providers who have recently treated him for any claimed  disability.  After obtaining any required releases, please associate all identified relevant records with the Veteran's claims folder.  The RO MUST specifically acquire all records from the Social Security Administration from 2011 to the present, and all outstanding VA treatment records from 2011 to the present.

If any requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2).

2. After completion of the above requested development, and any other development deemed warranted by the record, the RO should adjudicate the claims on appeal in light of all pertinent evidence (to specifically include all that added to the record since the issuance of the last SSOC on the matters on appeal) and legal authority.  The RO must provide adequate reasons and bases for its determinations. 

3.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC), and afford them the opportunity to provide written or other argument in response thereto before the claims file is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


